DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 10/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of invention I, Species B is withdrawn.  Claims 7-8, directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claim 9, directed to a non-elected invention is withdrawn from consideration because the claim does not require all the limitations of an allowable claim.
3.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Adrian J. Lee on 05/12/2022.

Claims:
7.	Please replace independent claim 1 as follows:
1.
- -
(Currently amended) A medium aligning apparatus comprising: 
 	a discharge member that discharges a medium; 
 	a load tray including a load surface on which the medium discharged by the discharge member is loaded; 
 	a first aligning surface and a second aligning surface that align rear ends of a plurality of mediums loaded on the load tray; 
 	a discharge tray on which the mediums discharged from the load tray are mounted; and 
 	a wall surface that aligns the rear ends of the mediums on the discharge tray, wherein
 	the first aligning surface and the second aligning surface are switchable to be selected to align the ends of the mediums while the mediums are being loaded on the load tray, 
 	either the first aligning surface or the second aligning surface is selected to align the ends of the mediums, and 
 	an angle formed between the wall surface and the second aligning surface is smaller than an angle formed between the wall surface and the first aligning surface.
- -

8.	Please cancel independent claim 9.

Allowable Subject Matter
9.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a medium aligning apparatus comprising: 
 	a discharge member that discharges a medium; 
 	a load tray including a load surface on which the medium discharged by the discharge member is loaded; 
 	a first aligning surface and a second aligning surface that align rear ends of a plurality of mediums loaded on the load tray; 
 	a discharge tray on which the mediums discharged from the load tray are mounted; and 
 	a wall surface that aligns the rear ends of the mediums on the discharge tray, wherein
 	the first aligning surface and the second aligning surface are switchable to be selected to align the ends of the mediums while the mediums are being loaded on the load tray, 
 	either the first aligning surface or the second aligning surface is selected to align the ends of the mediums, and 
 	an angle formed between the wall surface and the second aligning surface is smaller than an angle formed between the wall surface and the first aligning surface.

10.	U.S. Patent application publication number 2014/0103604 to Saito et al. disclosed a similar invention in Figs. 6A-6C. Unlike in the instant application, Saito et al. are silent about “the first aligning surface and the second aligning surface are switchable to be selected to align the ends of the mediums while the mediums are being loaded on the load tray”.

11.	U.S. Patent publication number 9,994,408 to Terao also disclosed a similar invention in Figs. 3 and 9. Unlike in the instant application, Terao is silent about “the first aligning surface and the second aligning surface are switchable to be selected to align the ends of the mediums while the mediums are being loaded on the load tray, either the first aligning surface or the second aligning surface is selected to align the ends of the mediums, and an angle formed between the wall surface and the second aligning surface is smaller than an angle formed between the wall surface and the first aligning surface”.

12.	U.S. Patent publication number 7,758,034 to Namba et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Namba et al. are also silent about “the first aligning surface and the second aligning surface are switchable to be selected to align the ends of the mediums while the mediums are being loaded on the load tray, either the first aligning surface or the second aligning surface is selected to align the ends of the mediums, and an angle formed between the wall surface and the second aligning surface is smaller than an angle formed between the wall surface and the first aligning surface”.

13.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853